I concur with the judgment of reversal, but I write separately to express concern regarding the decision rendered today.
While generally agreeing with the analysis of my colleagues as it relates to statutory and case law interpretation, I must conclude that we are necessarily compelled to the resultant reversal by inadequate wording of definitional statutes, to wit, R.C. 4501.01(A) and (B).
The parties stipulated that the forklift was not registered and was not required to be registered as a motor vehicle pursuant to R.C. 4503.10. At the time of the incident giving rise to this case, the forklift was being operated in its normal setting and not on a public street or highway. We have accurately pointed out that the Supreme Court of Ohio has held that the definition of "motor vehicle," for the purposes of R.C. 3937.18, is the definition used in R.C. 4501.01. As a result of the judgment rendered today, we invalidate State Farm's claimed exclusion of the forklift by finding that the forklift operates on wheels and is propelled by power other than muscular power and does not fall into any of the exceptions set forth in the statute defining motor vehicles. We, thus, conclude that a forklift is a motor vehicle.
The statute defining motor vehicles, R.C. 4501.01(B), says nothing about forklifts, but provides exceptions to the definition of various motor vehicles in the following language:
"[E]xcept motorized bicycles, road rollers, traction engines, power shovels, power cranes, and other equipment used in construction work and not designed for or employed in general highway transportation, well-drilling machinery, ditch-digging machinery, farm machinery, trailers that are used to transport agricultural produce or agricultural production materials between a local place of storage or supply and the farm when drawn or towed on a public road or highway at a speed of twenty-five miles per hour or less, threshing machinery, hay-baling machinery, corn sheller, hammermill and agriculture tractors, machinery used in the production of horticultural, agricultural, and vegetable products, and trailers that are designed and used exclusively to transport a boat between the place of storage and a marina, or in and around a marina, when drawn or towed on a public road or highway for a distance of no more than ten miles and at a speed of twenty-five miles per hour or less." (Emphasis added.)
We are left with a statute that does not literally include or exclude a forklift but, by other wording and case law interpretations, leads us to a conclusion that a forklift is a motor vehicle. The conclusion is compelled within the context of uninsured motorist coverage, which in my view was never contemplated to apply to forklifts. While I would fully agree with the Ohio Supreme Court's earlier *Page 790 
pronouncements with respect to determining that a motorcycle and a dune buggy are motor vehicles, it is with reluctance that I join the decision rendered today. In my opinion, the legislature should address with more preciseness the definition of motor vehicle in the context of uninsured motorist protection. Such an endeavor would benefit all litigants and trial courts in Ohio.